Mr. Justice Burroughs delivered the opinion of the .Court. On April 7, 1896, while returning home from the meat market, appellee, about seven o’clock in the evening, when passing along on the north side of West Graham street, in the city of Bloomington, Illinois, stepped into a hole in the sidewalk, opposite the alley in the middle of a block there. TTis foot caught in the hole and he fell against the fence corner there, sustaining personal injuries. "Two of his ribs were broken and his lungs injured, from which he suffered considerable pain. Some time elapsed before he could do any work, because of this injury. It was dark when he was thus injured, and the street lamp, about 150 feet from this hole, was not burning. This sidewalk, at the place where the hole was, had been out of repair to a considerable extent for about one month before this injury was received. The piece of board that was rotted off, and made the hole, was not entirely out during all of said month, but it first broke off at one end and dropped down, and afterward broke .loose at the other end, and. dropped, in to the hole. It was entirely out and lying in the street for four or five days prior to the injury. The amended declaration in this case was demurred to by appellant, and demurrer overruled by the court below, after which appellant filed a plea of general issue to said amended declaration. Trial by jury; verdict finding appellant guilty and assessing plaintiff’s damages at $500. Motions by appellant for new trial and in arrest of judgment overruled, and judgment on verdict for $500 and costs; from which appellant brings this case to this court by appeal, and assigns thirteen errors on the record. We have carefully read and considered all the evidence given, and the rulings of the trial court in settling the pleadings, rulings on the evidence, in giving and refusing instructions, in denying appellant’s motions for new trial and- in arrest of judgment; and find on the whole that appellant ought not to complain as to any of these. The case went fairly to the jury, on the issues presented by the pleadings, and the conclusion reached in the court below is a fair disposition thereof. We therefore affirm the judgment of the Circuit Court of McLean County herein. Judgment affirmed.